Citation Nr: 1430711	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for migraine headaches.  

2.  Entitlement to a disability evaluation in excess of 20 percent for mild central disc bulge at L3-4 and L5-S1 with lumbar radiculopathy.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's migraine headaches are manifested by constant severe headaches, which are frequently prostrating.

2.  The Veteran's mild central disc bulge, L3-4 and L5-S1 with lumbar radiculopathy is manifested by complaints of pain and limited range of motion, with no objective evidence of favorable ankylosis of the entire thoracolumbar spine, forward flexion of the thoracolumbar spine 30 degrees or less, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  The Veteran does not have a service-connected disability rated as 60 percent or more disabling, and does not have a combined disability rating of 70 percent or more.  

4.  The combined impact of the Veteran's service-connected disabilities is not sufficiently incapacitating as to prevent her from obtaining and maintaining substantially gainful employment in a sedentary capacity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for a disability evaluation in excess of 20 percent for mild central disc bulge, L3-4 and L5-S1 with lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243, 5299 (2013).  

3.  The criteria for entitlement to a TDIU have not been met on a schedular basis, and referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2008.  This letter advised the Veteran of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate her increased evaluation claims, she needed to submit evidence that her service-connected disabilities had increased in severity.  VA also informed the Veteran evidence necessary to substantiate the claim for a TDIU by specifying the criteria needed for the benefit in the May 2008 letter.  The letter also advised her as to how disability ratings and effective dates are assigned.  

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing her entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the October 2008 and September 2009 rating decisions on appeal.  Thus, there is no timing error.  For these reasons, VA has satisfied its duty to notify.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records.  The RO also provided the Veteran with VA examinations over the course of this appeal.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was reviewed by the examiners.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Increased Rating Claims

The Veteran filed increased rating claims in April 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her service-connected migraines and back disability have been more severe than at others, and rate them accordingly.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Migraine Headaches

The Veteran contends that her migraine headaches are more severe than is contemplated by the currently-assigned, maximum schedular rating, and asserts that a higher rating is warranted.  

The Veteran's service-connected migraine headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this diagnostic code, migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent disability evaluation.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability evaluation.  

The medical evidence of record shows that the Veteran has experienced chronic headaches throughout the entire period on appeal.  The Veteran consistently received various prescription medications and injections for treatment of her chronic headaches.  

In August 2007, the Veteran visited her local VA outpatient treatment facility for a follow-up visit after prescription medication changes in May 2007 for her headaches.  She reported having migraine headaches two to three times per week with photophobia and phonophobia approximately two times a week lasting for three to four hours.  She also complained of problems falling and staying asleep.  After physical examination testing, the Veteran was diagnosed with migraine headaches with visual aura and sleep problems being a major component to the chronic refractory headaches.  

In February 2008, the Veteran visited her local VA outpatient treatment facility for treatment of her migraine headaches.  She complained of temporal or frontal throbbing, accompanied by nausea, vomiting, photophobia, and phonophobia.  She admitted to having two to three headaches per week and a "really bad" headache once every two weeks.  She denied having an aura associated with her headaches.  After physical examination testing, the VA physician diagnosed her with a history of migraine headaches, noting a poor response to prophylactic therapy.  The dosage of her prescribed medication was increased to 50 milligrams twice a day (BID) and she was prescribed Triptans to use at the first signs of a headache starting.  

In June 2008, the Veteran was afforded a VA neurology examination for her service-connected migraine headaches.  She reported having migraine headaches approximately two to three times per week.  She described them as being moderate to severe, with the severe type occurring approximately four to five times per month.  The Veteran stated that the severe migraine headaches prevent her from working and force her to bed.  She informed the examiner that because of her headaches, she is completely unable to function one to two days per week.  Following physical and diagnostic testing, the Veteran was diagnosed with migraine headaches, with a moderate degree of disability.  The examiner noted that she has "incapacitating" episodes approximately three to five days a month per her report.  

The Veteran's complaints of migraine headaches continued in January 2009 and June 2009.  In January 2009, a VA outpatient treatment note indicated that the Veteran was given 60 milligrams of Toradol.  The Veteran returned for follow-up treatment in June 2009.  Again, she complained of having migraine headaches two to three times a week, varying in severity from moderate to severe, with the severe headaches occurring approximately four to five times a month.  She described the headaches as throbbing headaches located in the frontal region with nausea and vomiting.  She also stated that the headaches worsened with light and sounds.  Following physical testing, she was diagnosed with migraine headaches with a moderate degree of disability.  The physician reported that her migraine headaches cause incapacitating episodes approximately three to five days out of the month per her history.  Her prescribed medication, Topamax, was increased to 50 milligrams in the morning and 100 milligrams at bedtime.  

The Veteran underwent a second VA examination for her service-connected migraine headaches in August 2009.  She reported experiencing three headaches a week, which led to several emergency room visits.  She estimated having 12 incapacitating headaches, and the examiner noted that the Veteran was being treated with Topiramate and Naproxen for her headaches.  The examiner assessed the Veteran with three migraines a week with two prostrating headaches a month.  

The Veteran returned to her local VA outpatient treatment facility in November 2009.  It was noted that she had a long history of bitemporal migraines that sometimes radiate to the occiput.  She was noted as being photophobic and phonophobic with sparkles in her vision during the headaches and no aura prior to the headaches.  She informed the physician that she was unable to identify any of her triggers and admitted to taking Topamax daily and Naprosyn for breakthrough.  After physical examination of the Veteran, the physician diagnosed the Veteran with a long standing history of common migraines, noting the failed attempts to relieve the headaches with multiple prescribed medications, including Propranolol and Elavil.  It was noted that she agreed to try Botox injections for her migraine headaches since she has been unresponsive to the previous medications.  

In April 2010, the Veteran went to the VA emergency room with complaints of a migraine headache, lasting for one day.  She was assessed with a typical migraine headache and given 60 milligrams of Toradol.  

In April 2011, the Veteran reported to the VA clinic with complaints of a headache, located on the right occipital area.  She described the headache as throbbing-like with discomfort and not her typical migraine headaches.  The VA nurse practitioner examined her and concluded that she did not have a migraine headache, but rather a tension headache.  She was given Fiorinal to take every four hours as needed.  

In December 2011, the Veteran was afforded a third VA examination in order to assess the severity of her service-connected migraine headaches.  The Veteran complained of having headaches approximately two to three times a week, with every third or fourth headache causing her to become bedridden.  She admitted to taking over-the-counter (OTC) analgesics, Verapamil, and Fioricet in order to alleviate the headaches.  She also reported being on Botox injections, which were not effective in her opinion.  The Veteran further added being treated for headaches at the emergency department on at least four to five occasions, and estimated having approximately 12 to 15 incapacitating headaches.  Upon physical examination testing, the examiner noted that the Veteran's headaches cause characteristic prostrating attacks more frequently than once per month with prolonged attacks of migraine headache pain.  She was assessed with migraine headaches.  

The medical evidence of record shows that the Veteran's migraine headaches are manifested by constant, severe headaches, which are frequently prostrating.  Under Diagnostic Code 8100, a 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  A 50 percent rating is the highest available under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Accordingly, a rating in excess of 50 percent cannot be awarded under that diagnostic code.  

The Board has considered the applicability of other diagnostic codes for rating the disability on appeal, but finds that no other diagnostic code provides a basis for higher rating, as there are no other diagnostic codes with ratings in excess of 50 percent which contemplate headaches or symptoms analogous to headaches.  

Consideration has been given to the question of whether staged ratings would be in order.  However, as the Veteran has been granted the highest rating possible under Diagnostic Code 8100, and there are no other diagnostic codes with ratings in excess of 50 percent which contemplate headaches or symptoms analogous to headaches, there is no basis for staged ratings with respect to this claim.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence of shows that the Veteran's migraine headaches do not meet the criteria for a rating in excess of 50 percent.  Therefore, the claim for an increased disability evaluation is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Mild Central Disc Bulge at L3-4 and L5-S1 with Lumbar Radiculopathy

The Veteran contends that her service-connected lumbar spine disability is more severe than is contemplated by the currently-assigned rating, and asserts that a higher rating is warranted.  

The Veteran's service-connected back disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the use of Diagnostic Codes 5299 and 5243 reflects that there is no diagnostic code specifically applicable to the Veteran's back disability, and that this disability is rated by analogy to Intervertebral Disc Syndrome (IVDS) under Diagnostic Code 5243.  See 38 C.F.R. § 4.20 (2013)  

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever method results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In May 2008, the Veteran was afforded a VA examination for her service-connected back disability.  She complained of constant burning pain in the low back, radiating down the posterior aspect of the left leg with intermittent tingling on the medial inner thigh and intermittent numbness on her entire left side.  She reported having flare-ups three times a week, which often prevent her from walking and sitting no more than two hours at a time.  She further added that the flare-ups may last several hours to all day and often require several visits to the emergency room.  She denied any bowel or bladder dysfunction, falls, or any incapacitating episodes requiring physician prescribed bed rest within the last year.  The Veteran stated that she uses a cane to ambulate during the flare-ups, and her back pain increased after being a motor vehicle accident in March 2008.  

Physical examination of the Veteran's back revealed a non-antalgic and unaided gait with excessive lumbar lordosis, tenderness on the percussion of the lower lumbar spine midline, diffuse bilateral lower lumbar paraspinal tenderness, and tenderness on palpation of both sacroiliac joints.  Range of motion testing revealed forward flexion to 70 degrees, extension to 30 degrees, right rotation to 30 degrees, left rotation to 20 degrees, right lateral bending to 30 degrees, and left lateral bending to 30 degrees.  The examiner noted that the Veteran demonstrated pain on range of motion testing during extension, forward flexion, and left rotation.  After five repetitions, the examiner reported that the extension decreased to 20 degrees with noted pain at the end of range, forward flexion increased to 80 degrees with pain at the end of the range, and both bilateral rotation and bilateral lateral bending were normal and nonpainful after repetitive movement.  Straight leg raising test was negative on the right and equivocal on the left at 60 degrees while seated.  The Veteran demonstrated normal muscle bulk and strength in both legs.  Deep tendon reflexes were 2+ and symmetrical.  Sensation was decreased to pinprick in a spotty non-dermatomal pattern on the lateral aspect of the left thigh and left lower leg.  Diagnostic testing showed a slight narrowing of the L5-S1 disc, and the examiner diagnosed the Veteran with mild degenerative disk disease of the L5-S1.  During a flare-up, the examiner noted that she could have further limitations in her truncal range of motion as well as an increase in her back pain, but stated that she was unable to estimate the effect of an increase in her pain and decrease on her truncal range of motion would have on her functional capacity without resorting to speculation.  

In October 2010, the Veteran underwent a second VA examination for her service-connected back disability.  She again complained of a constant burning and throbbing non-radiating pain in her mid-low back.  She admitted to having flare-ups occur three times a week when she sits more than one hour at a time or walks more than two miles at a time, as well as severe flare-ups twice a month from unknown participating factors.  She explained that the flare-ups subside in thirty minutes after she sits in a recliner chair and applies a heating pad and Capsaicin cream to her back.  During the severe flare-ups, she stated that she needs assistance with driving and uses a walker for ambulatory purposes.  She denied any weakness, numbness, tingling, bowel, or bladder dysfunction in her legs due to her back.  She further denied having any other injuries or trauma to her back since the May 2008 VA examination.  The Veteran admitted to not having any physician-prescribed bed rest for incapacitating episodes, and reported taking Etodolac daily to control her back pain.  

Physical examination testing of the lumbar spine revealed tenderness on the palpation of the lower lumbar spine.  There was no lumbar paraspinal muscle tenderness or tightness.  The examiner indicated that the Veteran can stand on one leg, squat, and heel and toe walk.  Her gait was described as being unaided and mildly antalgic, with decreased weight shifting onto the left leg.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The examiner noted that the Veteran demonstrated pain during left lateral flexion and right lateral rotation even during repetition.  Straight leg raising testing was negative in both legs while seated.  Lower extremities were noted as having normal muscle bulk and intact sensation to light touch.  The examiner noted that the Veteran gave way to resistance in left knee extension, but otherwise, her strength was 5/5 in all major muscle groups in both legs.  Deep tendon reflexes were 1+ in both lower extremities.  She was diagnosed with degenerative disk disease at L5-S1.  The examiner concluded that the DeLuca provisions could not be clearly delineated.  She explained that during a flare-up, the Veteran could have an increase in her low back pain and further limitations in her truncal range of motion affecting her functional capacity; however, as to the additional functional loss, the examiner stated that she was unable to estimate without speculation.  

The Veteran was afforded a third VA examination to assess the severity of her service-connected back disability in February 2012.  The Veteran reported to the examiner that she has burning or throbbing back pain located primarily in the lower left lumbar region.  She admitted that the pain is not constant, but if aggravated, the pain increases.  The Veteran reported her back "locking up," intermittent localized numbing to the left lumbar and gluteal region, and flare-ups two to three times a month.  She explained that the flare-ups subside from thirty minutes to two hours after she sits in a recliner chair and applies a heating pad or massage to her back.  The Veteran denied any weakness, numbness, or tingling in her legs due to her back.  She also denied having any bowel or bladder dysfunction related to her service-connected back disability.  She admitted to taking Etodolac for her back pain, utilizing a transcutaneous electrical nerve stimulation (TENS) unit approximately twice a week, and using a cane for balance once in a while.  

Upon physical examination testing, the examiner noted that the Veteran demonstrated a normal gait with tenderness at the L5/S1 midline and paravertebral.  There was also tenderness to palpation along the sacroiliac (SI) joint and a negative Faber's test on the right side.  There was guarding or muscle spasms noted, but not severe enough to result in an abnormal gait or spinal contour.  The examiner noted that the Veteran uses a cane occasionally for ambulatory purposes.  Range of motion testing revealed forward flexion to 90 degrees or greater with painful motion at 90 degrees or greater, extension to 20 degrees with pain, right lateral flexion to 30 degrees or greater with no evidence of painful motion, left lateral flexion to 30 degrees or greater with pain at 30 degrees or greater, right lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and left lateral rotation to 30 degrees or greater with pain.  Upon repetitive-use testing with three repetitions, the Veteran demonstrated forward flexion to 90 degrees or greater, extension to 30 degrees or greater, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  

The examiner concluded that the Veteran did not have any additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, but noted that she had functional loss and/or functional impairment due to pain on movement.  Muscle strength testing revealed 5/5 or normal strength for bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  There was no evidence of muscle atrophy, and deep tendon reflexes were all normal.  Sensation to light touch testing was normal for the bilateral upper anterior thigh, bilateral thigh and knee, bilateral lower leg and ankle, and bilateral foot/toes.  Bilateral straight leg raising test was negative, and there was no evidence of any radicular pain or any other signs and symptoms due to radiculopathy, any neurologic abnormalities related to the back disability, or evidence of IVDS.  X-ray testing of the lumbar spine revealed arthritis, and the examiner diagnosed the Veteran with lumbago.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for a disability evaluation in excess of 20 percent for the service-connected back disability have not been met.  The evidence of record, including the range of motion findings from the May 2008, October 2010, and February 2012 VA examinations do not show that a higher evaluation is warranted for the Veteran's service-connected back disability.  In fact, the Veteran demonstrated movement of the spine at forward flexion, backward extension, lateral flexion, and rotation during all three VA examinations, and as such there is no evidence of the Veteran having ankylosis of the thoracolumbar spine.  Additionally, there is no evidence of the Veteran's forward flexion of the thoracolumbar spine being 30 degrees or less.  At the May 2008 examination, range of motion testing reflected forward flexion to 70 and 80 degrees.  At the October 2010 and February 2012 examinations, the Veteran demonstrated forward flexion to 90 degrees, which is considered normal.  Therefore, a rating in excess of 20 percent for the Veteran's service-connected back disability under the General Rating Formula for Diseases and Injuries of the Spine is not warranted. 

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time during the pendency of this appeal has the Veteran experienced an incapacitating episode associated with her service-connected back disability.  At all three VA examinations, the Veteran denied having any episodes of incapacitating back pain that has required bed rest or hospitalization.  See the May 2008, October 2010, and February 2012 VA examination reports.  As such an evaluation in excess of 20 percent for the Veteran's service-connected back disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243.

Aside from the Veteran's service-connected irritable bowel syndrome and residuals of chronic left ulnar focal neuropathy, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because the May 2008, October 2010, and February 2012 examiners do not mention any other neurologic abnormalities or findings related to the service-connected back disability.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to her service-connected back disability is warranted.  

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under Diagnostic Code 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the thoracolumbar spine has been found to be compensable at the 20 percent level under 38 C.F.R. § 4.71, Diagnostic Code 5243 (2013).  Therefore, a separate rating based on arthritis is not warranted in this case.  

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The February 2012 examiner noted that the Veteran demonstrated functional loss and/or functional impairment with the contributing factor being pain on movement.  Upon repetitive-use testing with three repetitions, the Veteran's range of motion was forward flexion to 90 degrees or greater, extension to 30 degrees or greater, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  Thus, at its worst, the Veteran's forward flexion was to 90 degrees, which is considered normal.  The evidence does show that the Veteran experiences painful motion; however it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

"Staged ratings" are not appropriate in this case, as there are no distinct time periods where the Veteran's symptoms warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected back disability has worsened.  However, the objective clinical findings do not support her assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 20 percent for mild central disc bulge, L3-4 and L5-S1 with lumbar radiculopathy must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

There is no evidence showing that her migraine headaches and back disability have markedly interfered with her employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these service-connected disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5243 and 8100 taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  


The Merits of the TDIU Claim

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  
Service connection has been established for the following disabilities: migraine headaches, rated as 50 percent disabling; mild central disc bulge, L3-4 and L5-S1, with lumbar radiculopathy, rated as 20 percent disabling; residuals of a fracture of the right great toe medial phalanx metatarsophalangeal joint, rated as 0 percent disabling; irritable bowel syndrome, rated as 0 percent disabling; and residuals of chronic ulnar focal left neuropathy, rated as 0 percent disabling.  The combined evaluation of her service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the schedular criteria for entitlement to a TDIU have not been met as the Veteran does not have a service-connected disability rated as 60 percent or more, or a combined rating of 70 percent or more.  See id.

Although the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU consideration, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards will refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, whether considered separately or in their combined effects, are sufficiently incapacitating as to prevent her from obtaining and maintaining substantially gainful employment in a sedentary capacity.  According to her April 2008 application for a TDIU, the Veteran worked as a mail handler for the United States Postal Service from April 2004 to December 2006, but became too disabled to work in March 2007.  She indicated that she had a college degree and was pursuing her Master's Degree.  She stated that her back pain prevented her from lifting mailbags as well as interfered with her ability to sit for no longer than two hours.  

The medical evidence does not support the Veteran's contentions that her service-connected disabilities, specifically her back disability and migraine headaches, prevent her from working.  

At a May 2008 VA examination for her service-connected disabilities, the Veteran informed the examiner that she was a mail handler for two and a half years, but stopped working because of her back pain.  She explained that her back pain prevented her from lifting mailbags, and she has been unemployed since 2006.  She admitted to attending school twice a week, but can only sit in class no longer than two hours because of her back pain.  After physical and diagnostic testing, the examiner diagnosed her with a normal right big toe and mild degenerative disk disease, L5-S1.  The examiner concluded that the Veteran's service-connected back disability does not render her incapable of maintaining or gaining employment at a light work level.  In regards to her service-connected irritable bowel syndrome, the examiner concluded that there are no disabilities related to irritable bowel syndrome that would interfere with the Veteran's ability to work at her usual employment or any type of employment.  

In October 2010, the Veteran was examined in order to assess the severity of her service-connected back disability.  As far as her functional status, she admitted to the examiner that she was independent with all activities of daily living without adaptive equipment.  Only during a severe flare-up, would need assistance with driving and the use of a cane for ambulatory purposes.  The Veteran indicated that she has been unemployed since 2006 and attends graduate school.  She admitted to occasionally missing class due to flare-ups of her service-connected back disability.  After obtaining a personal history from the Veteran and physical examination testing, the examiner diagnosed the Veteran with degenerative disk disease, L5-S1.  The examiner concluded that the Veteran's service-connected back disability does not render her incapable of maintaining gainful employment at a light work level.  

At a December 2011 VA examination for her service-connected migraine headaches, the examiner concluded that her headaches impact her ability to work.  The examiner explained that she has migraines recurring several times a week with two to three prostrating attacks monthly per her history.  The examiner stated that if the headaches were to last a week, she would be likely to lose a job as a result of excessive absenteeism, not the disability itself.  

In February 2012, the Veteran was afforded an additional VA examination for her service-connected back disability and ulnar focal neuropathy.  The examiner concluded that the service-connected back disability impacts her ability to work because she may not tolerate extended sitting or walking, but otherwise, she should be able to tolerate most light duty jobs.  However, the examiner also opined that the Veteran's service-connected chronic left ulnar focal neuropathy does not impact her ability to work.  

In March 2012, the Veteran underwent a general VA examination.  The Veteran admitted to not being currently employed and was previously employed as a mail handler for the United States Postal Service.  She explained that she stopped working because her job required her to lift heavy objects, which would flare up her back pain.  The Veteran reported that she was not allowed to switch jobs at the post office and did not seek any further employment.  Upon review of the claims file, the examiner noted that the Veteran's migraine headaches cause incapacitating pain.  He explained that incapacitating headaches could cause absenteeism and migraines are the most common cause of work absenteeism, but the Veteran's syndrome itself as manifest, would not limit gainful employment.  The examiner also noted that Veteran's service-connected IBS and stated that there have been no diagnostic or therapeutic gastrointestinal (GI) interventions over the last 12 months.  He noted that the Veteran has gained approximately 50 pounds over the last decade and there were no functional limitations identified.  In regards to the service-connected back disability, the examiner described the Veteran's low back discomfort without debilitating episodes over the last 12 months.  He noted limitations of range of motion without motor deficits or muscle atrophy.  He concluded that the Veteran's employability would be hindered if she was to seek a job requiring strenuous physical activity, but sedentary work would not be adversely impacted.  In regards to the Veteran's remaining service-connected disabilities, the examiner concluded that her peripheral neuropathy is without significant functional limitations, and there are no functional limitations for her service-connected right great toe disability.  The VA examiner concluded that the Veteran's service-connected disabilities and co-morbidities would prevent her from securing gainful employment in a job requiring repetitive turning or bending at the waist, lifting objects of any significant weight, or sitting for extended periods of time, without the ability to stand or stretch.  

The above evidence shows that while the Veteran's service-connected back disability symptoms may prevent her from engaging in work involving physical activity, however, she can still do light sedentary work when considering all her service-connected disabilities.  The findings of the VA examiners are highly probative, as they were made by medical professionals based upon a review of the Veteran's medical history and an examination of her.  There is no indication that she could not perform sedentary work that allowed her to take breaks in order to stand or stretch.  Thus, the VA opinions discussed above finding that the Veteran could still perform sedentary work carries significant probative weight.  

The Board has considered the Veteran's contention that she is unable to work due to her service-connected disabilities, but accords more weight to the findings of the VA examiners who found that she could still perform sedentary work with the ability to stand or stretch for periods of time.  The VA examiners are medical professionals who have the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Thus, her statements are outweighed by the VA examiners' opinions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Veteran's employment history and educational and vocational background do not otherwise weigh against her ability to perform sedentary work, and she has not submitted any evidence or specific argument as to why she could not work in a sedentary capacity.  

In sum, as there is no indication that the Veteran's service-connected disabilities are sufficiently incapacitating as to prevent her from obtaining and maintaining substantially gainful activity in a sedentary capacity, referral for extraschedular consideration of entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  

(ORDER ON NEXT PAGE)








ORDER

A disability evaluation in excess of 50 percent for migraines is denied.  

A disability evaluation in excess of 20 percent for mild central disc bulge at L3-4 and L5-S1 with lumbar radiculopathy is denied.  

A total disability evaluation based on individual unemployability (TDIU) is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


